            Case 1:21-cr-00236-JDB Document 23 Filed 04/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CASE NO. 21-cr-236-JDB
               v.                             :
                                              :
FEDERICO KLEIN                                :
                                              :
                       Defendant.             :

                                             ORDER

       Upon consideration of [20] the United States’ motion to disclose items protected by

Federal Rule of Criminal Procedure 6(e) and sealed materials, and the entire record herein, it

is hereby

        ORDERED that the motion is GRANTED; it is further

        ORDERED that the United States may provide in discovery materials protected by

Federal Rule of Criminal Procedure 6(e); it is further

       ORDERED that the United States may provide in discovery sealed materials, pursuant to

[21] the previously entered protective order governing discovery; and it is further

       ORDERED that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.

       SO ORDERED.




Dated: April 1, 2021                                                        /s/
                                                                      JOHN D. BATES
                                                                 United States District Judge
